 Case 1:16-cv-01007-LPS Document 69 Filed 10/18/19 Page 1 of 4 PageID #: 342



Travis S. Hunter
302-651-7564
hunter@rlf.com


VIA ELECTRONIC FILING

The Honorable Leonard P. Stark
U.S. District Court for the
 District of Delaware
844 North King Street
Wilmington, Delaware 19801

           Re: Crystallex International Corp. v. Petróleos de Venezuela, S.A. et al., No. 15-
               1082-LPS (“Crystallex I”); Crystallex International Corp. v. PDV Holding,
               Inc., et al., No. 16-1007-LPS (“Crystallex II”)

Dear Chief Judge Stark:

I write with the consent of all parties in accordance with the Court’s order of November 30, 2018
requiring the parties submit a joint status report in Crystallex International Corp. v. Petróleos de
Venezuela, S.A., et al., C.A. No. 15-1082-LPS (“Crystallex I”) and Crystallex International Corp. v.
PDV Holding, Inc., et al., C.A. No. 16-1007-LPS (“Crystallex II”) (the “Related Cases”).

On November 30, 2018, the Court stayed the Related Cases until the Court lifts the stay in the
Crystallex Asset Proceeding, Crystallex International Corp. v. Bolivarian Republic of Venezuela,
C.A. No. 17-mc-00151-LPS, or until the Court “enters some other order lifting the stay in one or
more of the Related Cases.” D.I. 132. The same order required the parties in the Related Cases to
submit a joint status report no later than seven (7) days after the filing of any joint status report filed
in the Crystallex Asset Proceeding. As a joint status report was filed in the Crystallex Asset
Proceeding on October 11, 2019, the parties in the Related Cases have conferred and set forth below
a brief status report, followed by their respective positions on next steps in these actions.

Crystallex’s Position:

On July 29, 2019, the Third Circuit affirmed this Court’s August 9, 2018 order granting the Writ,
dismissed as moot PDVSA’s second appeal, and denied PDVSA’s petition for a writ of mandamus.
Precedential Opinion, Nos. 18-2797, 18-3124, at 6, 44 (3d Cir. July 29, 2019), Doc. 3113304271.
On September 26, 2019, PDVSA and Venezuela filed petitions for panel rehearing or rehearing en
banc. Pet. for Panel Reh’g or Reh’g En Banc, Nos. 18-2797, 18-3124 (3d Cir. Sept. 26, 2019), Doc.
3113359542 (PDVSA); Pet. for Panel Reh’g or Reh’g En Banc, Nos. 18-2797, 18-3124 (3d Cir. Sept.
26, 2019), Doc. 3113359593 (Venezuela). On September 30, 2019, the Third Circuit issued an order
granting Crystallex’s motion to lift the stay of District Court proceedings. Order Granting Mot. to
Lift Stay, Nos. 18-2797, 18-3124 (3d Cir. Sept. 30, 2019), Doc. 3113360907. Accordingly, the
Crystallex Asset Proceeding may recommence without delay. Additional motions concerning
Crystallex’s writ of attachment and its anticipated motion for the sale of PDVSA’s shares in PDVH
to satisfy Crystallex’s judgment are expected once this Court confirms the lifting of its separate stay
of the Crystallex Asset Proceeding.




RLF1 22217119v.1
 Case 1:16-cv-01007-LPS Document 69 Filed 10/18/19 Page 2 of 4 PageID #: 343
The Honorable Leonard P. Stark
October 18, 2019
Page 2



As the Court is aware, it previously stayed proceedings in Crystallex I and Crystallex II pending the
Court’s decision in the Crystallex Asset Proceedings. (Crystallex I, D.I. 109; Crystallex II, D.I. 62.)
The Court recognized that continued prosecution of these actions may be rendered unnecessary if
Crystallex prevails in enforcing its judgment through the Crystallex Asset Proceeding. While
Crystallex is prepared to amend its complaint in Crystallex I in accordance with the Third Circuit’s
guidance and to continue to prosecute Crystallex II, those efforts may be unnecessary if, as hoped
and expected, Crystallex’s judgment is satisfied through the sale of the shares of PDVH that have
been attached as a result of the Crystallex Asset Proceeding. In the interest of judicial economy,
Crystallex respectfully submits that the Court should continue to stay Crystallex I and Crystallex II
pending resolution of the Crystallex Asset Proceeding.

PDVSA’s Position

       It is PDVSA’s position that no joint status report is presently due to this Court for the
same reasons set forth by PDV Holding, Inc.

        In the event that the Court believes that a report is due, PDVSA agrees with Crystallex
that the Court should continue its stay of Crystallex I and Crystallex II pending resolution of the
Crystallex Asset Proceeding.

PDVH Position:

        PDV Holding, Inc. (“PDVH”) contends that no joint status report is presently due to this
Court. On November 30, 2018, the Court extended its stay over Crystallex I & II pending
dissolution of the stay the Court entered in the Crystallex Asset Proceeding (No. 17-mc-151).
Crystallex I 114. The Court directed the parties in Crystallex I & II to file a joint status report
only after (1) the Crystallex Asset Proceeding stay is lifted, (2) the parties to the Crystallex Asset
Proceeding file their own joint status reports fourteen days thereafter, and (3) seven days elapse
from the date of the Crystallex Asset Proceeding joint status reports. Id. These events have not
occurred.

         The Crystallex Asset Proceeding is currently stayed pending “the Third Circuit’s
disposition of the petition for writ of mandamus and the consolidated appeals” in that matter. Id.
A panel of the Third Circuit issued an opinion in the Crystallex Asset Proceeding appeal in July
2019, but the Third Circuit’s mandate has not yet issued because PDVSA and the Republic of
Venezuela have petitioned for panel rehearing and rehearing en banc. The rehearing petition was
fully briefed as of October 15, 2019, and the Third Circuit has not yet determined whether to
rehear the matter. Until the Third Circuit resolves the pending petition and issues its mandate, it
has not “dispos[ed]” of the Crystallex Asset Proceeding, and this Court’s stay of Crystallex I &
II thus remains in place.




RLF1 22217119v.1
 Case 1:16-cv-01007-LPS Document 69 Filed 10/18/19 Page 3 of 4 PageID #: 344
The Honorable Leonard P. Stark
October 18, 2019
Page 3



         On October 4, 2019, this Court requested a status report from the parties in the Crystallex
Asset Proceeding within seven days; the requested joint status report was submitted on October
11, 2019. In that filing, all parties in the Crystallex Asset Proceeding—including Crystallex—
made clear that they understood the stay entered on November 30, 2018 by this Court had not yet
been lifted as of October 11, 2019. Moreover, the Court’s October 4 Order did not reference its
November 30, 2018 Order in this case and did not purport to lift the stay of the Crystallex Asset
Proceeding, Crystallex I & II, and ConocoPhillips I & II. Indeed, the October 4, 2019 Order
cannot be read as invocation of the November 30, 2018 obligations, as the November 30 Order
would have given the Crystallex Asset Proceeding parties fourteen days—not seven—to file a
joint status report. Thus, the joint status report filed in the Crystallex Asset Proceeding last week
did not trigger the parties’ obligations under the Court’s November 30 Order in Crystallex I& II
to file a joint status report today.

       Nevertheless, to avoid any risk of waiver, PDVH provides the following update on these
proceedings:

        PDVH’s last submission to this Court requested a stay of proceedings pending the appeal
of the Crystallex Asset Proceeding. D.I. 113 (Nov. 27, 2018). This Court entered such a stay on
November 30, 2018. D.I. 114. PDVH agrees with Crystallex that the Court should continue its
stay of these proceedings pending resolution of the Crystallex Asset Proceeding.

RTSA’s Position:

        Nothing in the Third Circuit’s opinion in Crystallex International Corp. v. Bolivarian
Republic of Venezuela, No. 18-2797 (3d Cir. July 29, 2019) (the “Crystallex Attachment
Appeal”), changes RTSA’s position regarding the disposition of this matter. As RTSA explained
in the Joint Status Report filed on August 24, 2018 (D.I. 64), the Third Circuit’s January 2018
decision reversing this Court’s order denying PDVH’s motion to dismiss in Crystallex I (the
“Crystallex DUFTA Appeal”) warrants immediate dismissal of this case with prejudice as to
RTSA as well as immediate dismissal of Crystallex I.

        The Third Circuit held in the Crystallex DUFTA Appeal that Crystallex’s “non-debtor
transferor” theory of liability under DUFTA fails as a matter of law, and RTSA respectfully
maintains that this legal deficiency cannot be cured by amendment. The law of the Crystallex
DUFTA Appeal is clear—a transfer is actionable under DUFTA only if it is made by the debtor
itself—and the Third Circuit’s conclusion in the Crystallex Attachment Appeal that PDVSA is
the alter ego of the Republic of Venezuela for purposes of post-judgment attachment has no
bearing on the fundamental non-viability of Crystallex’s DUFTA claim against RTSA. After all,
Crystallex has never alleged that PDVH (the alleged transferor) is the alter ego of PDVSA or
Venezuela, despite having years to investigate and plead such allegations, nor has it tied the




RLF1 22217119v.1
 Case 1:16-cv-01007-LPS Document 69 Filed 10/18/19 Page 4 of 4 PageID #: 345
The Honorable Leonard P. Stark
October 18, 2019
Page 4



fraudulent transfer alleged against RTSA in this case to any “claim” other than the failed claims
in Crystallex I. Both Crystallex I and Crystallex II should be dismissed with prejudice forthwith.

                                        *       *       *

Counsel are available if the Court has any questions.

                                                    Respectfully submitted,

                                                    /s/ Travis S. Hunter

                                                    Travis S. Hunter (#5350)


cc: All Counsel of Record (via ECF)




RLF1 22217119v.1
